Citation Nr: 0331650	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-14 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
as the helpless child of a deceased veteran.  


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

This matter arises from a June 2002 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Philippine military service of the deceased did not meet 
the requirements of active military service in the Armed 
Forces of the United States.  


CONCLUSION OF LAW

A grant of dependency and indemnity compensation benefits is 
not warranted.  38 U.S.C.A. §§ 107, 5107 (West 2002); 
38 C.F.R. §§ 3.7, 3.40, 3.203 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate her claim.  See VCAA, § 3(a) (codified at 
38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant 


of evidence and information necessary to substantiate her 
claim, and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

The appellant was issued a statement of the case that 
informed her of the evidence used in conjunction with her 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  In 
addition, she was notified of the impact of the VCAA on her 
claim by RO letter dated in March 2002.  Thus, the appellant 
was provided adequate notice as to the evidence needed to 
substantiate her claim, and the record indicates that all 
relevant facts have been properly developed.  As such, all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  VA, therefore, has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

II.  Eligibility for Dependency and Indemnity Compensation

The appellant contends that she is entitled to dependency and 
indemnity compensation as the helpless child of a deceased 
veteran.  In support of her contention, she asserts that her 
father received a veteran's pension from the Philippine 
Government.  

Dependency and indemnity compensation is payable to a 
helpless child of a deceased veteran.  A "veteran" means a 
person who served in the active military, 


naval, or air service.  See 38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 3.1 (2003).  Persons who served as guerrillas 
under a commissioned officer of the United States Army, Navy, 
or Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Armed Forces are included for dependency and 
indemnity compensation purposes.  Service as a guerrilla by a 
member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his or her regular 
status.  See 38 C.F.R. § 3.40.  

For the purpose of establishing entitlement to dependency and 
indemnity compensation benefits, VA may accept evidence of 
service submitted by a claimant such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:  (1)  The evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203(a).  Alternatively, when a claimant does 
not submit evidence of service or the evidence submitted does 
not meet the above requirements, VA shall request 
verification of service from the service department.  It is 
within this context that the facts in this case must be 
examined.  

The facts are as follows.  In February 2002, the appellant 
applied for dependency and indemnity compensation benefits as 
the helpless child of the deceased.  A death certificate 
indicated that the deceased had died on February [redacted], 1997.  
Also 


submitted was a certification from the Republic of the 
Philippines Department of National Defense that indicated 
that the deceased had served on January 1, 1942, and from 
November 22, 1943 to February 19, 1945.  However, this 
certification did not indicate the type of military service 
that the deceased had performed.  

Because verification of the deceased's military service and 
the nature of that service was necessary to establish the 
appellant's entitlement to the benefit sought, VA contacted 
the National Personnel Records Center.  The response 
indicated that the deceased had no service as a member of the 
Philippine Commonwealth Army including the recognized 
guerrillas in the service of the United States Armed Forces.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.  No doubt, the deceased had military service on 
behalf of the Republic of the Philippines.  However, that 
service has not been verified as meeting the requirements 
specified in 38 C.F.R. § 3.40.  Absent this, entitlement to 
DIC benefits is not established.  

The Board finds, as to all material issues, that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the appellant's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  

As a final matter, the Board would note that the appellant's 
claim is subject to reconsideration if she is able to submit 
documentation verifying that her deceased father had military 
service that meets the requirements for basic eligibility to 
dependency and indemnity compensation benefits.  


ORDER

The benefit sought on appeal is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 


